—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about June 29, 1995, which adjudicated respondent a juvenile delinquent and placed him on probation for 12 months, following a fact-finding determination that respondent committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and attempted assault in the third degree, unanimously affirmed, without costs.
*319Viewed in the light most favorable to the presentment agency, the complainant’s testimony, including that he had an unobstructed, face-to-face view of respondent in daylight for a period of approximately seven to ten minutes during the commission of the crime, was sufficient to establish respondent’s identity as a participant in the incident (see, Matter of Jason V., 171 AD2d 447). The evidence that respondent surrounded the complainant with six companions, kicked him in the back to prevent his escape, and chased after him when he fled, clearly established that respondent shared the intent of his companions to use force in taking money from the complainant (see, Matter of Emerson D., 189 AD2d 712). Concur—¡Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.